Citation Nr: 0707322	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent from October 17, 2002 to November 13, 2005, and in 
excess of 50 percent from November 14, 2005, for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim of 
entitlement to service connection for PTSD, evaluated as 30 
percent disabling, effective from October 17, 2002.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In September 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA regional 
office.  

In December 2004, this matter was remanded for additional 
development and adjudication.  Subsequently, in December 
2005, the RO increased the rating of the veteran's PTSD from 
30 percent to 50 percent disabling, effective from November 
14, 2005.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  For the period from October 17, 2002 to November 13, 
2005, the veteran's signs and symptoms of PTSD, while 
productive of social impairment and isolation, were not 
manifested by such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.

2.  For the period from November 14, 2005, the veteran's 
signs and symptoms of PTSD, while productive of some 
occupational and social impairment prior to retirement, have 
not been manifested by deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  


CONCLUSIONS OF LAW

The criteria for an initial disability rating in excess of 30 
percent from October 17, 2002 to November 13, 2005, and in 
excess of 50 percent from November 14, 2005, for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130; 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in November 2002 and 
February 2005, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
These letters provided the veteran with information regarding 
what the evidence must show with respect to his claim of 
entitlement to service connection, and later for an increased 
rating, for his PTSD.  In addition, the RO also provided the 
veteran with adequate notice of the evidence, which was not 
of record, that was necessary to substantiate the claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  And the veteran was 
generally invited to send information or evidence to VA that 
may support the claim.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, however, the Court also declared, that "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled." Id. at 
491.  As such, no further VCAA notice is required with 
respect to the veteran's claim for an initial higher 
disability rating for his service-connected PTSD; and under 
the circumstances, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991). 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, VA examinations in 
connection with the claim, and statements submitted by the 
veteran and his representative in support of the claims.  The 
Board also notes that this matter has been previously 
remanded for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Initial rating claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the veteran's PTSD is currently rated as 30 
percent disabling from October 17, 2002 to November 13, 2005, 
and 50 percent disabling from November 14, 2005, under 
Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often). chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 30 percent from October 17, 2002 to November 13, 2005, and 
50 percent disabling from November 14, 2005.  

In this case, the medical evidence consists primarily of two 
VA examinations dated in March 2003 and November 2005.  The 
March 2003 examiner indicated that the veteran's claims file 
was available and reviewed in connection with his report.  
The veteran reported problems with sleep (sleeping only three 
to four hour per night) and reacting to sounds since 
returning from Vietnam.  He stated that he has nightmares and 
awakens fighting.  He also indicated that he has flashbacks 
approximately three times per week, and indicated that he 
feels that he has to stay alert.  The veteran stated that he 
stays mostly to himself and no longer enjoys prior hobbies, 
such as bowling and shooting pool, but also indicated that he 
has good relations with his wife.  He also indicated 
irritability, anger and vindictive behavior, to include 
incidents of road rage.  The veteran also reported some 
memory problems.  The examiner noted that the veteran has 
been married twice, the first marriage lasted 17 years and he 
has been married to his second wife since 1995.  The veteran 
was noted to drink heavily since service, but not since 
November 2002.  He indicated that he attends Alcoholics 
Anonymous meetings four to five times per week.  The veteran 
also denied suicidal ideation and recent homicidal ideation 
(since the 1970s), and denied audio or visual hallucinations.  
The veteran worked two jobs since service, the longest period 
of employment lasted 33 years, for Chrysler.  The veteran 
indicated that he had some trouble at work, receiving some 
suspensions for insubordination and altercations.  The 
veteran has since retired from his position with Chrysler.  
The examiner noted that the veteran's judgment and insight 
were fair, and indicated that the veteran reported excessive 
anxiety, tension, nervousness and depression.  The examiner 
also noted that the veteran's depression tested at the 
moderate to severe level, with avoidant behaviors and 
intrusive thoughts occurring sometimes.  The veteran was 
diagnosed with PTSD and given a GAF score of 55.  

In November 2005, the veteran was again examined in 
connection with his claim.  The examiner indicated that the 
veteran's claims file and medical records were reviewed in 
connection with the examination.  The veteran's medical 
history was noted, to include much of the history reported in 
the March 2003 VA examination.  The veteran was noted to be 
retired from Chrysler in June 2002, at which time he noticed 
an increase in his PTSD symptoms due to an increase in free 
time.  The veteran indicated that he is an angry person 
capable of great violence.  The examiner noted that the 
veteran had difficulty with road rage in the past, to include 
physical and verbal confrontations.  He noted some relatively 
minor difficulties with his work prior to retirement due to 
his quick temper.  The veteran reported distancing himself 
from others, except for his close relatives, and was noted to 
be in contact with his two adult boys from his first 
marriage.  The veteran also noted that he is anxious, on 
edge, stating that he no longer has friends.  The veteran was 
noted to be married and stated that he occasionally assists 
his wife in cooking and shopping.  The veteran also indicated 
that he used to enjoy interests such as bowling, shooting 
pool, or hunting, but that he is no longer able to bowl due 
to shoulder pain, and he no longer feels comfortable hunting 
in the woods, as it leads to increased flashbacks and 
nightmares.  The veteran was noted to drink occasionally.  
Upon examination, the veteran was noted to have chronic 
symptoms of depression and anxiety, anger and irritability, 
difficulty with sleep (averaging four hours of sleep per 
night), poor concentration, although the veteran denied 
difficulty with energy and appetite.  The veteran admitted to 
passive thoughts of death, but denied suicidal or homicidal 
ideation.  The examiner also noted that the veteran reported 
panic attacks, most frequently while sleeping, and waking in 
a state of panic four to seven times per week.  The veteran 
was noted to be alert and oriented times three.  He was 
irritable, but cooperative, and his memory was found to be 
intact for recent and remote.  The veteran's insight and 
judgment was noted to be fair and good, and his mood was 
indicated to be depressed, angry and anxious.  The veteran 
denied auditory and visual hallucinations, as well as 
paranoia and delusions.  And while the examiner found no 
evidence of formal thought disorder, the examiner did note 
flashbacks and nightmares, avoidance behavior, and restricted 
range of affect.  The examiner also noted hyperarousal, 
difficulty sleeping, irritability, outbursts of anger, 
difficulty concentrating, hypervigilence, and exaggerated 
startle response.  The veteran was diagnosed with PTSD, 
severe, and assigned a GAF score of 40.  The examiner 
indicated that the veteran's symptoms had worsened since he 
was service-connected, due to increased free time after his 
retirement. The veteran was noted to be willing to reinitiate 
treatment for his condition and, although the veteran was 
noted to continue to drink alcohol, his current level of 
drinking was found not to interfere with his overall 
functioning.

With respect to the GAF scores noted in the VA examinations 
of the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  And 
a GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent disabling from October 
17, 2002 to November 13, 2005, and 50 percent disabling from 
November 14, 2005 under Diagnostic Code 9411 has not been 
shown.  

For the period from October 17, 2002 to November 13, 2005, 
the evidence of record indicates that, prior to retirement, 
the veteran suffered some occupational and social impairment, 
due to his anger and irritability, but relatively little 
historical interference with work and job performance over 
the years since service due to his PTSD symptoms.  He was 
noted to be able to function in the work force, and retired 
after 33 years at the same company.  In addition, the 
veteran's symptoms indicate that he had problems sleeping, an 
exaggerated startle response, nightmares, flashbacks 
approximately three times per week, intrusive thoughts, 
anxiety, depression, serious anger and irritability issues, 
some memory problems, and some avoidance behaviors, including 
lack of friends and current hobbies.  The veteran denied 
suicidal ideation and recent homicidal ideation (since the 
1970s), and denied audio or visual hallucinations.  The 
veteran's judgment and insight were noted to be fair and no 
perception problems were indicated.  In addition, the record 
notes that the veteran has been married twice, in long-term 
marriages, the first for 17 years and the second since 1995.  
The veteran indicated that he has a good relationship with 
his wife and also maintains relationships with his two adult 
sons from his first marriage.  The veteran was also noted to 
be cooperating in his treatment, to include attending 
Alcoholics Anonymous meetings four to five times per week. 

A 50 percent evaluation is not warranted for the veteran's 
PTSD from October 17, 2002 to November 13, 2005.  The 
veteran's condition, while showing some social impairment and 
isolation, did not evidence such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more frequently than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.  
This last factor is notable in that the veteran maintained a 
relationship with his first wife for 17 years and his second 
wife since 1995.  The veteran also indicated that he has a 
good relationship with his wife and also maintains 
relationships with his two adult sons from his first 
marriage.  And prior to his retirement, he maintained regular 
employment without great difficulty.

Based on the foregoing, the Board finds that the veteran's 
PTSD does not warrant an evaluation in excess of 30 percent 
from October 17, 2002 to November 13, 2005.  

For the period from October 17, 2002 to November 13, 2005, 
the evidence of record indicates that, in addition to the 
symptoms noted above, the veteran's PTSD symptoms increased 
since he retired from Chrysler in June 2002.  The November 
2005 examiner specifically noted the veteran's anger issues, 
isolation and distancing himself from others, except for his 
close relatives.  The veteran was noted to be anxious, on 
edge, stating that he no longer has friends.  The veteran was 
also noted to have chronic symptoms of depression and 
anxiety, anger and irritability, difficulty with sleep 
(averaging four hours of sleep per night), poor 
concentration, although the veteran denied difficulty with 
energy and appetite.  The veteran admitted to passive 
thoughts of death, but denied suicidal or homicidal ideation.  
The examiner also noted that the veteran reported panic 
attacks, most frequently while sleeping, and waking in a 
state of panic four to seven times per week.  The veteran was 
noted to be alert and oriented times three.  He was 
irritable, but cooperative, and his memory was found to be 
intact for recent and remote.  The veteran's insight and 
judgment was noted to be fair and good, and his mood was 
indicated to be depressed, angry and anxious.  The veteran 
denied auditory and visual hallucinations, as well as 
paranoia and delusions.  And while the examiner found no 
evidence of formal thought disorder, the examiner did note 
flashbacks and nightmares, avoidance behavior, and restricted 
range of affect.  The examiner also noted hyperarousal, 
difficulty sleeping, irritability, outbursts of anger, 
difficulty concentrating, hypervigilence, and exaggerated 
startle response.  On the other hand, the veteran was noted 
to be intelligent and aware of the impact that his PTSD has 
had on his social and occupational functioning.  He was also 
noted to be willing to reinitiate treatment for his condition 
and, although the veteran was noted to continue to drink 
alcohol, his current level of drinking was found not to 
interfere with his overall functioning.

A 70 evaluation for PTSD, however, is not warranted from 
November 14, 2005.  While the veteran showed some 
occupational and social impairment prior to retirement, the 
evidence does not show deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  In this regard, the Board again 
notes the veteran's ongoing family relationships, and notes 
that the veteran was noted to be intelligent and aware of the 
impact that his PTSD has had on his social and occupational 
functioning.  He was also noted to be willing to reinitiate 
treatment for his condition.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent from October 17, 2002 to November 13, 2005, and in 
excess of 50 percent from November 14, 2005, for PTSD is 
denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


